DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 15 January 2021. As directed by the amendment: Claim 1 has been amended and Claims 9 and 10 are cancelled. Claims 1-8 currently stand pending in the application. 

Claim Objections
Claims 1-8 are objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 1 / ll. 1: “wherein [[a]] the half pin”
Claim 8 / ll. 2: “the half pin leading tip”
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of Claim 5, in particular that the hydroxyapatite coating has the specific range of between 1-5 % porosity, should be recited in the specification, as presented in originally-filed Claim 5. Amendment to the specification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claim 2, the specification is silent as to wherein said threaded shaft has a uniform outer diameter except for a tapering rounded tip. Although the specification discloses a constant outer (major) thread diameter, the threaded shaft as a whole does not have a uniform outer diameter since a diameter taken across a width of the shaft would be measured between a peak of the thread on one end of the diameter and a root of the thread on the other end of the diameter because the thread is helical. Thus this outer diameter would not be uniform along the threaded shaft since the inner (minor) thread diameter at the root of the thread is tapering. Since the claim recites that the threaded shaft has a uniform outer diameter except for a tapering rounded tip, this implies that the outer diameter includes the tapering rounded tip (where it is not uniform), such that the outer diameter is not only defined by the constant outer (major) thread diameter, but by the entire outer surface of the shaft which would i.e. its outline in cross-section, is not uniform. 
As to Claim 8, the specification is silent as to wherein the threaded shaft has an inner diameter which tapers from the half pin tip to said chamfer. Rather, the specification recites that the threaded shaft has an inner diameter which tapers from the chamfer toward the half pin leading tip (the inner minor diameter of the threaded shaft increases toward the chamfer) [032], shown in FIGs. 5-5A. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 7, the limitation that the entire half pin is constructed of surgical stainless steel renders the claims indefinite, as it is unclear how the entire half pin can be constructed of surgical stainless steel when the half pin also comprises a coating of hydroxyapatite, as previously claimed in Claim 1. For examination purposes, the limitation will be interpreted as the half pin is constructed of surgical stainless steel. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0277190 to Splieth et al. (hereinafter, “Splieth”), in view of U.S. Patent No. US 6,190,412 to Lee et al. (hereinafter, “Lee”). 
Splieth discloses a half pin (under broadest reasonable interpretation, a pin is an unthreaded fastener and the device includes a proximal portion 30 that is half unthreaded) fully capable of use in an external fixator (this is considered to be language of intended use without positive recitation of an external fixator, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the half pin is fully capable of use in an external fixator if so inserted therethrough and dimensioned appropriately), wherein a half pin has a head end (31), a leading e.g. smoothness) except for a tapering rounded tip, shown in FIG. 2; wherein said threaded shaft has threads (23 and 33) of two different pitches [0020, 0022] (the pitch of thread 33 is always less than the pitch of thread 23), shown in FIG. 1; wherein a reduced minor diameter (minimum diameter of unthreaded portion between 23 and 33) and a chamfer (under broadest reasonable interpretation, a chamfer is a symmetrical sloping surface at an edge; there is a symmetrical sloping surface where each of 23 and 33 merge into the reduced minor diameter) bridge said two different pitches. 
Splieth is silent as to wherein at least a portion of said threaded shaft and at least a portion of said unthreaded shaft are coated with a 40-70 micron plasma spray deposited coating of hydroxyapatite. 
Lee teaches that bone implants are coated with an approximately 50 micron plasma spray deposited coating of hydroxyapatite to promote bone growth and integration between the implant and the host (col. 4 / ll. 60 – col. 5 / ll. 9). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to coat Splieth’s device with an approximately 50 micron plasma spray deposited coating of hydroxyapatite to promote bone growth and integration between the implant and the host, as taught by Lee, to provide enhanced mechanical force transfer and to prevent backout of the implant. . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Splieth in view of Lee (hereinafter, “Splieth/Lee”), as applied to Claims 1-4 above, and further in view of U.S. Patent Application Publication No. US 2008/0206299 to Shimp. 
Splieth/Lee disclose the claimed invention except for wherein said hydroxyapatite coating has between 1-5 % porosity. 
Shimp teaches that hydroxyapatite for medical applications may include any suitable or desired porosity, including any desired percentage that is greater than 0 and less than 100. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the hydroxyapatite coating of Splieth/Lee with between 1-5 % porosity, since where the general conditions of a claim are disclosed in the prior art (Shimp teaches any suitable or desired porosity between 0 and 100), discovering the optimum or workable ranges involves only routine skill in the art. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Splieth in view of Lee and Shimp (hereinafter, “Splieth/Lee/Shimp”), as applied to Claim 5 above, and further in view of U.S. Patent No. US 7,157,096 to Zhang et al. (hereinafter, “Zhang”). 
As to Claim 6, Splieth/Lee/Shimp disclose the claimed invention except for wherein the pore size diameter within said hydroxyapatite coating is 10 micrometers or less. 
Zhang teaches that a coating comprising hydroxyapatite on a medical implant may have micron sized pores, shown in FIG. 5. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the hydroxyapatite coating of Splieth/Lee/Shimp with pores having diameters of 10 micrometers or less, since Zhang teaches that a coating comprising hydroxyapatite on a medical implant may have micron sized pores, and since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The generally understood definition of micron sized is having a diameter between 0.2 and 10 microns, such that the micron sized pores taught in Zhang would have a pore size diameter between 0.2 and 10 microns, which is less than 10 microns. 

As to Claims 7 and 8, Splieth/Lee/Shimp disclose wherein said threaded shaft (Splieth, at 23) has an inner (minor) diameter which tapers from the half pin tip to said chamfer (Splieth, [0023], shown in FIG. 2), but are silent as to wherein the entire half pin is constructed of surgical stainless steel. 
Zhang teaches that a coating comprising hydroxyapatite may be applied to an implant constructed of surgical stainless steel (col. 3 / ll. 61-66, col. 13 / ll. 22-23). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to construct the half pin of surgical stainless steel, since this implant material is compatible with a coating comprising hydroxyapatite, as taught by Zhang, and since surgical stainless steel is well-known in the orthopedic art as a suitable biocompatible implant material, and since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775